—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that part of defendant’s motion for summary judgment seeking dismissal of those parts of the complaint alleging common-law negligence and violation of Labor Law § 200. Defendant met its initial burden on the motion by submitting proof that it did not supervise, direct or control the work of plaintiff’s employer, third-party defendant E.G. Snyder Co., Inc. (Snyder) (see, Gray v Balling Constr. Co., 239 AD2d 913; Durfee v Eastman Kodak Co., 212 AD2d 971, lv dismissed 85 NY2d 968). Plaintiff, however, submitted expert proof that his injury was not the result of a defect in Snyder’s materials or methods of work but rather a defect in the premises created by defendant, thereby raising a triable issue of fact whether defendant was negligent or breached its statutory duty to provide a safe place to work (see, Miller v Wilmorite, Inc., 231 AD2d 843, 843-844; see also, Brutcher v Dallas Homes, Inc., 237 AD2d 876, 877). (Appeal from Order of Supreme Court, Monroe County, Stander, J.— *1124Summary Judgment.) Present — Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.